EXHIBIT 99.1 Houston, Texas May 3, 2011 FOR IMMEDIATE RELEASE EARNINGS- ATWOOD OCEANICS, INC., a Houston-based international drilling contractor, announced today that the Company earned net income of $70,611,000 or $1.08 per diluted share, on revenues of $159,085,000 for the quarter ended March 31, 2011 compared to net income of $66,755,000 or $1.03 per diluted share, on revenues of $159,069,000 for the quarter ended March 31, 2010.For the six months ended March 31, 2011, the Company earned net income of $123,462,000 or $1.89 per diluted share, on revenues of $305,371,000 compared to net income of $133,739,000 or $2.06 per diluted share, on revenues of $323,312,000 for the six months ended March 31, 2010. For the Three Months Ended March 31, Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted For the Six Months Ended March 31, 2010 Revenues $ $ Income before Income Taxes Provision for Income Taxes ) ) Net Income Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted
